UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1966


In re: KEVEN A. MORGAN,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:19-hc-02153-M)


Submitted: February 20, 2020                                 Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Keven A. Morgan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keven A. Morgan petitions for a writ of mandamus seeking an order dismissing his

North Carolina criminal charges, directing the North Carolina Department of Public Safety

to immediately release him, and directing the district court to rule in his favor on his

pending 28 U.S.C. § 2254 (2018) petition. We conclude that Morgan is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.     Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. Murphy-Brown,
907 F.3d at 795. This court does not have jurisdiction to grant mandamus relief against

state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th

Cir. 1969), and does not have jurisdiction to review final state court orders, D.C. Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983). The relief sought by Morgan is not

available by way of mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2